Motion by appellants to enlarge time to perfect appeal from judgment of the Supreme Court, Westchester County, entered October 30, 1964 after an assessment of damages pursuant to an order entered March 12, 1964 granting summary judgment in favor of the plaintiff-respondent and directing such assessment. The motion is denied as academic; the order granting summary judgment has been reversed (Bracht v. Sabol, 23 A D 2d 848). On the court’s own motion, in view of the reversal of the order directing summary judgment, the judgment thereafter entered on October 30, 1964 upon the basis of such order, is vacated, without costs. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.